On Rehearing. .
PER CURIAM.
Appellant’s petition for rehearing is founded upon the premise that our opinion, filed November 6, 1945, holds that, (1) there was negligence in the care of the piledriver following the collision, sufficient to charge its owner for its sinking; and (2) the tug, Rebecca, should be held liable only for damages resulting from the immediate contact between the barge and piledriver, and not for any damages to the piledriver resulting from the sinking.
In both respects appellant has incorrectly interpreted the intent of our opinion. We did not decide these questions. We merely returned the case to the trial court for further evidence and specific findings of fact as to the extent and effect of negligence, if any, on the part of those in charge of the piledriver following the collision. These questions, as well as that concerning the burden of proof as to such alleged negligence in the care of the piledriver, remain open for specific findings of fact and conclusions of law by the trial court upon remand of the case.
The petition for rehearing is denied.
Rehearing denied.